ORDER
PER CURIAM.
Movant, Heather Huffman, appeals from the judgment denying her Rule 24.035 motion without an evidentiary hearing. She argues the motion court clearly erred in denying her claim that defense counsel coerced her into pleading guilty by advising her that the State would not enter into a plea agreement and that she had no defense to present at trial.
Having reviewed the briefs of the parties and the record on appeal, we find no clear error. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).